Judgment, Supreme Court, New York County (Harold B. Beeler, J.), entered February 15, 2006, which denied the petition to annul respondents’ determination denying petitioner’s application for accident disability retirement benefits pursuant to General Municipal Law § 207-k, unanimously affirmed, without costs.
In view of the objective medical evidence demonstrating that petitioner’s dilated cardiomyopathy was not accompanied by underlying stress-related coronary artery disease or hypertension, and the conclusions of various doctors that petitioner’s disabling condition was of unknown origin, the statutory presumption set forth in General Municipal Law § 207-k was adequately rebutted, and the determination of respondent Board of Trustees that the condition was not job-related is not arbitrary and capricious (see Matter of McNamara v Kelly, 32 AD3d 747 [2006]; Matter of Seldon v Kelly, 21 AD3d 840 [2005]; *371Matter of Vallas v Safir, 304 AD2d 353 [2003]). Concur— Andrias, J.E, Friedman, Sullivan, Williams and Catterson, JJ.